659 S.E.2d 5 (2008)
HALL
v.
TOREROS II, INC.
No. 187PA06.
Supreme Court of North Carolina.
February 20, 2008.
Howard F. Twiggs, Donald H. Beskind, Raleigh, Jesse H. Rigsby, IV, Jay H. Ferguson, Durham, for Theresa D. Hall.
Phillip J. Anthony, Christopher J. Derrenbacher, Raleigh, Kathrine E. Downing, for Toreros, II, Inc.
R. Frank Gray, Raleigh, for NC Restaurant & Lodging Asso.
The following order has been entered on the motion filed on the 12th day of February 2008 by Plaintiff's counsel, (I. Beverly Lake, Jr.) to Withdraw as Counsel:
"Motion Allowed by order of the Court in conference this the 20th day of February 2008."